3DETAILED ACTION
This office action is in response to applicant’s communication dated 3/4/2022. If needed, such applicant’s response is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims’ Status
Claims 1-2, 6-14 and 16-20 are currently pending and are being examined. 
Claim 1, 14, and 20 are amended.
Claims 12-13 and 17-19 are withdrawn. 
Claim 3-5 and 15 are canceled. 


Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
103 Rejections
Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-11, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter (US Patent 5892900) in view of Ferdowsi (US Patent Application Publication 20120331108) in view of Luna et al. (US20120289239A1; hereinafter: “Luna”), and further in view of Gibson et al. (US20140074991A1; hereinafter: ”Gibson”).

	As per claim 1, Ginter teaches a method of protecting a server from traffic overload due to content-sharing of user-generated content comprising:
	receiving user-generated content (VDE objects) from a content-providing mobile user device (enhanced examples of portable appliance 2600) executing a content-sharing application (VDE application and software) (Col 160:52-67 – “receiving content”; Col 6:30-7:33, VDE Application and Software; Col 291:30-40, VDE allows for sharing content, e.g., friendly sharing of rights and budgets; Col 255:33-59, – enhanced portable electronic appliances, also see Col 254:5-262:38; Col 5:14-28, VDE content creators are VDE users, so content is “user-generated”);
storing a resource containing the user-generated content (VDE objections containing movies, emails, etc.) on a memory component on the server, wherein the memory component is separate (locally or dispersed) from the content-providing mobile user device (Col 7:45-57; Col 134:39-49 – content information can be stored on a computer system's secondary storage system(s) or accessible to a computer system over a communications network on a server;

monitoring the access limit on the user-generated content (Col 179:40-42 “The BUDGET method 1510 [monitor] might, for example, use process 1476 that compares a meter count to a budget value [analyzing the request] and fail the operation [denying access] if the meter count exceeds the budget value {determine if the request causes a … request[] to access the content to exceed the access limit}”), 
wherein monitoring comprises: receiving a request at a server from across the network from a content-consuming device to access the resource having the user-generated content […] (Col 177:18-30, VDE use events, that is, “request … to access resource [VDE] having the content”; Col 2:19-32 and FIG. 2, “VDE is the first general purpose, configurable, transaction control/rights protection solution for users of computers, other electronic appliances, networks, and the information highway” [“at a computing device from across a network”]; Col 17:42-56, distribution of VDE content from remote locations [“server”]; Col 307:40-47, browsing VDE, necessarily “from viewer device”),
wherein the content-consuming device is separate from the mobile user device (Col 17:42-48 - Distribution using VDE may package both the electronic content and control information into the same VDE container, and/or may involve the delivery to an end-user site of different pieces of the same VDE managed property from plural separate remote locations and/or in plural separate VDE content containers and/or employing plural different delivery means), and 
wherein the traffic to the server includes the request (the request is received by the server, as mapped above for “receiving a request at a server from across the network”, so therefore “the traffic to the server includes the request”; Col 177:18-30, VDE use events, that is, “request … to access resource [VDE] having the content”; Col 2:19-32 and FIG. 2, “VDE is the first general purpose, configurable, transaction control/rights protection solution for users of computers, other electronic appliances, networks, and the information highway” [“at a computing device from across a network”]; Col 17:42-56, distribution of VDE content from remote locations [“server”]; Col 307:40-47, browsing VDE, necessarily “from viewer device”); and 
analyzing the request by a monitor executing on the server to determine if the request for access exceeds the access limit (Col 179:40-42 “The BUDGET method 1510 [monitor] might, for example, use process 1476 that compares a meter count to a budget value [analyzing the request] and fail the operation [denying access] if the meter count exceeds [determine if the request exceeds the limit] the budget value”; Col 2:19-32 and FIG. 2, method 1510 operating in VDE enabled device [monitor executing on the computing device]);
	granting access to the content-consuming device for the user-generated content responsive to determining that the access limit is not exceeded; denying access to the content-consuming device for the user-generated content responsive to determining that the access limit is exceeded (Ginter, Col 303:62-304:5, VDE (Virtual Distribution Environment) limits “the extent to which their contents may be copied, stored, viewed, modified, and/or transmitted and/or otherwise further distributed outside the specific electronic appliance” [that is, “-granting access to the….content responsive to determining that the access limit is not exceeded” and “and denying access to the…content…responsive to determining that the access limit is exceeded”]; also see Col 179:23-180:25, Ginter teaches For example, Col 179:40-42 “use process 1476 that compares a meter count to a budget value and fail the operation [denying access] if the meter count exceeds [limit is exceeded] the budget value”; “Usage of VDE protected documents could be permitted under control of budgets that limit (based on size, time of access, etc.) access or other usage of document content”, Col 305:47-50);
receiving a message by the content-sharing application indicating that requests for access to the content have exceeded the access limit (Col 194:23-29 – “BUDGET method 1510 may finally…determine whether the user has run out of budget…If the user has run out of budget…, the BUDGET method 1510 may return a "fail completion" code to control method 1502”)
and in response to receiving the message by the content-sharing application:
sending a request to the content-providing mobile user device (Col:168:29-41 – “suppose the user has already accessed a particular VDE object 300 and has run out of budget for further access. The user could issue a request which will cause her electronic appliance 600 to automatically contact the VDE administrator, distributor and/or financial clearinghouse that has responsibility for that particular object…Electronic appliance 600 may have to contact multiple VDE participants (e.g., to distribute audit records to one participant, obtain additional budgets or other permissions from another participant, etc.)”), 


Ginter doesn’t teach that access to the content is provided by “generating a shareable link including a uniform resource identifier (URI) identifying a location of the resource on the server containing the user-generated content on the memory component” and “transmitting the shareable link from the server to the mobile user device via a network”.
However, in an analogous art of sharing data over a network (Par 2), Ferdowsi teaches/suggests
that access to the content is provided by “generating a shareable link“ (or “via the shareable link”) including a uniform resource identifier (URI) [URL] identifying a location of the resource on the server containing the user-generated content on the memory component (Abstract; note a URL is a type of uniform resource identifier) and 
transmitting the shareable link from the server to the mobile user device via a network (Par 38, displaying the generated link necessarily requires “transmitting the shareable link”. The displaying is on text field 355 of web interface, see Par 38 and FIG. 3D, on a client device, such as a smart phone = “mobile user device”, see Par 21, the transmission necessarily via a cellphone network).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further Ginter to include the known concepts of that access to the content is provided by “generating a shareable link including a uniform resource identifier (URI) identifying a location of the resource on the server containing the user-generated content on the memory component” and “transmitting the shareable link from the server to the mobile user device via a network’, as taught/suggested by Ferdowsi, because this would lead to the predictable results of a more versatile method, since such would allow the user to distribute access to content via the link by targeting “a narrow or a wide audience” (Par 8).


The combination of Ginter and Ferdowsi does not explicitly disclose, but Luna teaches:
receiving a plurality of requests to access the user-generated content stored on the server, wherein the plurality of requests originate from one or more content-consuming devices ([0045],  FIG. 24 depicts a flow chart illustrating an example process for device resource sharing when determined that two mobile devices that are to receive the same content over a mobile network also meet a criterion further illustrated in the flow charts of FIG. 25A-B; see also [0085].);
analyzing a traffic load to the server, wherein the traffic load includes the plurality of requests ([0091], the traffic is managed by the host server 100 to satisfy data requests made in response to explicit or non-explicit user 103 requests and/or device/application maintenance tasks); 
identifying geographical locations of the plurality of requests based on respective network addresses associated with the respective requests ([0133], characteristic profiles can be generated by the user activity module 215 to depict a historical trend for user activity and behavior (e.g., 1 week, 1 mo., 2 mo., etc.). Such historical profiles can also be used to deduce trends of user behavior, for example, access frequency at different times of day, trends for certain days of the week (weekends or week days), user activity trends based on location data (e.g., IP address, GPS, or cell tower coordinate data) or changes in location data (e.g., user activity based on user location, or user activity based on whether the user is on the go, or traveling outside a home region, etc.) to obtain user activity characteristics.).;
wherein the access limit is modifiable in response to the traffic load ([0162],  Content requests for multiple applications can be aligned based on behavior patterns or rules/settings including, for example, content types requested by the multiple applications (audio, video, text, etc.), device (e.g., mobile or wireless device) parameters, and/or network parameters/traffic conditions, network service provider constraints/specifications, etc.) and the geographical location of at least one of the requests for access ([0133], characteristic profiles can be generated by the user activity module 215 to depict a historical trend for user activity and behavior (e.g., 1 week, 1 mo., 2 mo., etc.). Such historical profiles can also be used to deduce trends of user behavior, for example, access frequency at different times of day, trends for certain days of the week (weekends or week days), user activity trends based on location data (e.g., IP address, GPS, or cell tower coordinate data) or changes in location data (e.g., user activity based on user location, or user activity based on whether the user is on the go, or traveling outside a home region, etc.) to obtain user activity characteristics; see also [0104], In context aware traffic management and optimization for resource conservation in a network (e.g., cellular or other wireless networks), characteristics of user activity/behavior and/or application behavior at a mobile device (e.g., any wireless device) 150 can be tracked by the local proxy 175 and communicated, over the network 106 to the proxy server 125 component in the host server 100, for example, as connection metadata.)

retrieving an updated access limit from the content-providing mobile user device ([0453], If the new or changed data to be sent is originating from a mobile device, the waiting to transfer of the data until a time period has elapsed can be managed by a local proxy on the mobile device, which can communicate with the host server.)
executing an operation of the application to modify the access limit to the content, based on [traffic category] ([0356], In some instances, the user of the mobile devices can adjust the settings or criterion regarding traffic category and the proxy server 325 is able to track and implement these user adjusted/configured settings; [0121], FIG. 2A depicts a block diagram illustrating an example of client-side components in a distributed proxy and cache system residing on a mobile device (e.g., wireless device) 250 that manages traffic in a wireless network (or broadband network) for resource conservation, content caching, and/or traffic management. The client-side proxy (or local proxy 275) can further categorize mobile traffic and/or implement delivery policies based on application behavior, content priority, user activity, and/or user expectations.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ginter/ Ferdowsi with the teaching of Luna as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ferdowsi offers the embodiment of sharing of user files via user-generated links over a network.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of sharing of user files as disclosed by Ferdowsi to the systems of facilitating management of traffic, content caching, and/or resource conservation between mobile devices as taught by Luna for the predictable results of a more versatile method, since such would allow resource conservation between mobile devices (e.g., wireless devices) (Par 7).


The combination of Ginter, Luna, and Ferdowsi does not explicitly disclose, but Gibson teaches:
setting an access limit on the user-generated content based on the traffic load, available server resources, and user instructions received from the content-providing mobile user device ([0047], Factors for balancing or managing distribution of the P2P content delivery over dynamic networks associated with the present invention include segmentation based on CDN address resultion, trace route to CDN and the P2P server manager, dynamic feedback from peers reporting traffic rates between individual peer and its neighbors, round-robin, other server side scheduling/resource allocation techniques, and combinations thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ginter/ Ferdowsi/Luna with the teaching of Gibson as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Luna offers the embodiment of facilitating management of traffic, content caching, and/or resource conservation between mobile devices.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating management of traffic, content caching, and/or resource conservation as disclosed by Luna to the methods of managing traffic, server resource, etc in a peer-to-peer content distribution network as taught by Gibson for the predictable results of a more versatile method, since such would allow resource conservation between mobile devices.

Further concerning the claim language of claim 1, the following limitation(s), as currently claimed, is/are in intended/result use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
“of protecting a server from traffic overload due to content-sharing of user-generated content” (Here, the method steps are intended to “protect a server” by modifying access limits).

	As per claim 2, Ginter, as modified, teaches the content-sharing method of claim 1, wherein the limit is modifiable by an owner of the content (Ginter, user budgets [limits] are modifiable by users, for example see Col 180:30-31 and Col 169:41-43, “Once the distributor 106 [owner of the content] has used some or all of her budget, she may desire to obtain additional budget”, also see Col 180:32-56). 

	As per claim 6, Ginter, as modified, teaches the method of claim 1, wherein the monitoring further comprises;
	 responsive to determining that the request exceeds the limit, determining by the monitor whether the limit has been increased (Ginter, Col 179:40-42 “The BUDGET method 1510 [monitor] might, for example, use process 1476 that compares a meter count to a budget value and fail the operation if the meter count exceeds [request exceeds] the budget value [the limit]”; Ginter, Col 180:30-31, user can request more budget, so when the budget increases on content, the monitor will necessarily determine that the “limit has been increased”).

	As per claim 7, Ginter, as modified, teaches the method of claim 6, wherein the operation of granting access comprises granting access to the content by the monitor responsive to the request responsive to determining that the limit is increased (Ginter, Col 179:40-42 and Col 180:30-31, after increasing the budget, the user would naturally have “access to the content”, due to the fact the budget was added [limit increased]);
	and the operation of denying access comprises denying access to the content by the monitor responsive to the request responsive to determining that the limit is not increased (Ginter, Col 179:40-42 and Col 180:30-31, similar to the explanation given for the previous limitation, if the user tries to access the content, without sufficient budget, they would NOT have access [denying access], due to the fact the budget was NOT added [limit not increased]. That is, denying the content is “responsive to the request if the limit is not increased”). 

	As per claim 8, Ginter, as modified, teaches the method of claim 1, wherein the limit on access to the content is a numerical limit on a number of users that are allowed to access the content (“A distributor may provide redistribution rights to a client administrator which allows said administrator to redistribute rights to create permissions records for certain content (redistribute rights to use said content) only within the administrator's organization and to no other parties. Similarly, such administrator may extend such a "limited" right to redistribute to department and/or other administrator within his organization such that they may redistribute such rights to use content based on one or more restricted lists of individuals [limit on persons] and/or classes and/or other groupings of organization personnel as defined by said administrator. This VDE capability to limit redistribution to certain one or more parties and/or classes and/or other groupings of VDE users and/or installations can be applied to content by any VDE content provider, so long as such a control is allowed by senior control information”, Col.’s 334[62]-335 [10]; a budget limit can be placed for how many permissions records [PERCs] a user can create, see Col 40:48-57; “Distributors can request more budget (rights to distribute) from the content creators, Col 180,:3-9; and a budget limit can be set by the content creators via a pop-up as in FIG. 72C, including a “numerical limit” on access, Col 263:62-67; Concerning an overview of PERCs, see FIG. 16, “FIG. 16 …shows that PERCs 808 may be stored as part of secure database 610. Permissions records ("PERCs") 808 are at the highest level of the data driven control hierarchy 40 provided by the preferred embodiment of VDE 100. Basically, there is at least one PERC 808 that corresponds to each information and/or transactional content distributed by VDE 100. Thus, at least one PERC 808 exists for each VDE object 300 in the preferred embodiment. Some objects may 45 have multiple corresponding PERCs 808. PERC 808 controls how access and/or manipulation permissions are distributed and/or how content and/or other information may otherwise be used. PERC 808 also specifies the "rights" of each VDE participant in and to the content and/or other 50 information”, Col 155:38-51).
Ginter further teaches that “Budget process 408 limits how much content usage is permitted. For example, budget process 408 may limit the number of times content may be accessed or copied, or it may limit the number of pages or other amount of content that can be used based on, for example, the number of dollars available in a credit account” (Col 58[64]-59[2]).
Ginter doesn’t directly teach that the numerical limit is “on a number of users that are allowed to access the content”.
However, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to modify Ginter to include that the limit is “on a number of users that are allowed to access the content”, as a designer’s choice, in order to ensure that a distributor in an organization does not distribute to more than a certain amount of people in their organization (Ginter, Col.’s 334[62]-335 [10]), while having the flexibility of not having to add specific people to a list of authorized users.

	As per claim 9, Ginter, as modified, teaches the method of claim 8, wherein the analyzing the request by the monitor comprises:
	analyzing the request to determine an identity of a requester making the request (Ginter, FIG. 49a, “the object ID and user ID (determined by block 1520)”, Col 192:20-21);
	comparing the identity of the requester to a list of users who have permission to access the content (FIG. 49a block 1522, “Control method 1502 then determines whether the object to be opened is registered for this user (decision block 1522). It makes this determination at least in part in the preferred embodiment by reading the PERC 808 and the User Rights Table (URT) element associated with the particular object and particular user determined by block 1520 (block 1524).”, Col 191:51-57; “A document may have a list of users associated with it representing the users who are permitted to "handle" the document [“list of users who have permission to access the content”]. This list of users may represent, for example, the only users who may view the document” (Ginter, Col 304:59-61));
	and determining that the request does not exceed the limit on access to the content responsive to determining that the requester is included in the list of users who have permission to access the content determining that the request does not exceed the limit on access to the content if the requester is included in the list of users who have permission to access the content (Ginter, In FIG. 49e at 1610, it is determined if the user has run out of budget ["determining that the request does not exceed the limit on access to the content”], Col 194:23-27). 

	As per claim 10, Ginter, as modified, teaches the method of claim 9, wherein the analyzing the request by the monitor further comprises:
	responsive to determining that the requester is not included in the list of users who have permission to access the content, determining whether adding the requester to the list would cause a number of users on the list to exceed the numerical limit on the number of users that are allowed to access the content (Ginter, “A distributor may provide redistribution rights to a client administrator which allows said administrator to redistribute rights to create permissions records for certain content; adding the requester to the list responsive to determining that doing so would not cause a number of users on the list to exceed the numerical limit on the number of users that are allowed to access the content (redistribute rights to use said content) only within the administrator's organization and to no other parties” [that is, once all the members of the organization have access to the objects, no more additions can be done, that is “adding the requester to the list if doing so would not cause a number of users on the list to exceed the numerical limit on the number of users that are allowed to access the content”], Col.’s 334[62]-335 [10]; such event might occur by calling the register method of FIG. 43a, after it is determined at Block 1526 of FIG. 49a that an object is not registered to the user who is attempting to open the object; in FIG. 43a, at block 2416, the request can be forwarded to a VDE distributor that makes a decision on whether or not to register the user, Col 184:55-56; “Any number of different users or user groups may be added to the access control list (“each with a different set of attributes 472(3)) by providing additional subject records 470 in the "linked list" structure”, Col 165:60-64);
	and responsive to adding the requester to the list of users who have permission to access the content, determining that the request does not exceed the limit on access to the content (Ginter, After user is registered, added [“if the requester is added to the list of users who have permission to access the content”], the OPEN Method is restarted, see FIG. 49a Block 1526; after this, in FIG. 49e Block 1610, the budget value is received and it is determined whether it is out of range ["determining that the request does not exceed the limit on access to the content”]). 

	As per claim 11, Ginter, as modified, teaches the method of claim 10, wherein the operation of analyzing the request by the monitor further comprises;
	responsive to determining that adding the requester to the list of users who have permission to access the content would cause the number of users on the list to exceed the numerical limit on the number of users that are allowed to access the content, determining that the request exceeds the limit on access to the read source (Ginter, “A distributor may provide redistribution rights to a client administrator which allows said administrator to redistribute rights to create permissions records for certain content (redistribute rights to use said content) only within the administrator's organization and to no other parties”, Col.’s 334[62]-335 [10]; if the distributor has exceeded their allowed budget (the object cannot be redistributed, that is,[“if adding the requester to the list of users who have permission to access the content would cause the number of users on the list to exceed the numerical limit on the number of users that are allowed to access the content”]), see for example, the decision block 1612 is set to "no” [“determining that the request exceeds the limit on access to the read source”], and the OPEN Method fails at 1616). 

As per claim 14, Ginter teaches a content-sharing method for preserving server resources, the method comprising:
receiving user-generated content from a mobile user device executing a content-sharing application (Col 160:52-67 – “receiving content”; Col 6:30-7:33, VDE Application and Software; Col 291:30-40, VDE allows for sharing content, e.g., friendly sharing of rights and budgets; Col 255:33-59, – portable electronic appliances, also see Col 254:5-262:38; Col 5:14-28, VDE content creators are VDE users, so content is “user-generated”);
storing the user-generated content on a server (Col 134:39-49);
providing access to the user-generated (Col 177:18-30) 
content over a network (Col 6:5-7 and FIG. 2 at 108)
[…];
	monitoring the access limit (Col 179:40-42 “The BUDGET method 1510 [monitor] might, for example, use process 1476 that compares a meter count to a budget value [analyzing the request] and fail the operation [denying access] if the meter count exceeds the budget value {determine if the request causes a … request[] to access the content to exceed the access limit}”)
and traffic load to the server (Col 248:25-30  “a user's non-VDE computer could issue a request over the network for VDE-protected content….the VDE server could comply by accessing the appropriate VDE object 300, releasing the requested content and delivering the content over the network 672 to the requesting user”; Col 328 – “distributor A in this example services requests from user/distributors”, VDE distributors can service [a plurality of requests].)
the request is received by the server, as mapped above for “receiving a request at a server from across the network”, so therefore “the traffic to the server includes the request”; Col 177:18-30, VDE use events, that is, “request … to access resource [VDE] having the content”; Col 2:19-32 and FIG. 2, “VDE is the first general purpose, configurable, transaction control/rights protection solution for users of computers, other electronic appliances, networks, and the information highway” [“at a computing device from across a network”]; Col 17:42-56, distribution of VDE content from remote locations [“server”]; Col 307:40-47, browsing VDE, necessarily “from viewer device”; Col 134:39-49 – resources stored on the server), 
wherein monitoring comprises: receiving a request of the plurality of requests at the server from across the network from one or more content-consuming device to access a resource having the user-generated content […] (Col 177:18-30, VDE use events, that is, “request … to access resource [VDE] having the content”; Col 2:19-32 and FIG. 2, “VDE is the first general purpose, configurable, transaction control/rights protection solution for users of computers, other electronic appliances, networks, and the information highway” [“at a computing device from across a network”]; Col 17:42-56, distribution of VDE content from remote locations [“remote computing device”]; Col 307:40-47, browsing VDE, necessarily “from one or more content-consuming device”; Col 328 – “distributor A in this example services requests from user/distributors”, VDE distributors can service [a plurality of requests]), 
wherein the one or more content-consuming device is separate from the mobile user device (Col 17:42-48 - Distribution using VDE may package both the electronic content and control information into the same VDE container, and/or may involve the delivery to an end-user site of different pieces of the same VDE managed property from plural separate remote locations and/or in plural separate VDE content containers and/or employing plural different delivery means);
	analyzing the request by a monitor executing on the server to determine if the request for access exceeds the access limit (Col 179:40-42 “The BUDGET method 1510 [monitor] might, for example, use process 1476 that compares a meter count to a budget value [analyzing the request] and fail the operation [denying access] if the meter count exceeds [determine if the request exceeds the limit] the budget value”; Col 2:19-32 and FIG. 2, method 1510 operating in VDE enabled device [monitor executing on the computing device]);
	denying access to the user-generated content responsive to determining that the received request exceeds the access limit on the user-generated content (Ginter, Col 303:62-304:5, VDE (Virtual Distribution Environment) limits “the extent to which their contents may be copied, stored, viewed, modified, and/or transmitted and/or otherwise further distributed outside the specific electronic appliance” [that is, “and denying access to the content responsive to determining that the received request exceeds the limit on content”]; also see Col 179:23-180:25, Ginter teaches For example, Col 179:40-42 “use process 1476 that compares a meter count to a budget value and fail the operation [denying access] if the meter count exceeds [limit is exceeded] the budget value [that is, “and denying access to the content responsive to determining that the received request exceeds the limit on content”]; “Usage of VDE protected documents could be permitted under control of budgets that limit (based on size, time of access, etc.) access or other usage of document content”, Col 305:47-50);
receiving a message by the application indicating that requests for access to the content have exceeded the access limit to the content (Col 194:23-29 – “BUDGET method 1510 may finally…determine whether the user has run out of budget…If the user has run out of budget…, the BUDGET method 1510 may return a "fail completion" code to control method 1502”); and 
in response to receiving the message by the application:
sending a request to the mobile user device executing the content-sharing application (Col:168:29-41 – “suppose the user has already accessed a particular VDE object 300 and has run out of budget for further access. The user could issue a request which will cause her electronic appliance 600 to automatically contact the VDE administrator, distributor and/or financial clearinghouse that has responsibility for that particular object…Electronic appliance 600 may have to contact multiple VDE participants (e.g., to distribute audit records to one participant, obtain additional budgets or other permissions from another participant, etc.)”), 

Ginter doesn’t teach, but in an analogous art of sharing data over a network (Par 2), Ferdowsi teaches 
that access to the content is provided “through a shareable link“ (or “via the shareable link”) (Abstract), 
the shareable link including a uniform resource identifier (URI) [URL] identifying a location of the resource containing the user-generated content on the memory component (Abstract; note a URL is a type of uniform resource identifier) 
transmitting the shareable link back to the mobile user device (Par 38, displaying the generated link necessarily requires “transmitting the shareable link”. The displaying is on text field 355 of web interface, see Par 38 and FIG. 3D, on a client device, such as a smart phone = “mobile user device”, see Par 21) and
transmitting the shareable link from an application executing on the mobile user device to at least a second user device (¶ 39 – “The link distribution module 240 of FIG. 2 facilitates distribution of the links to users other than the users on behalf of whom the links were generated”).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further Ginter to include the known concepts of that access to the content is provided by “generating a shareable link including a uniform resource identifier (URI) identifying a location of the resource on the server containing the user-generated content on the memory component” and “transmitting the shareable link from the server to the mobile user device via a network’, as taught/suggested by Ferdowsi, because this would lead to the predictable results of a more versatile method, since such would allow the user to distribute access to content via the link by targeting “a narrow or a wide audience” (Par 8).

The combination of Ginter and Ferdowsi does not explicitly disclose, but Luna teaches:
receiving a plurality of requests to access the user-generated content stored on the server, wherein the plurality of requests originate from one or more content-consuming devices ([0045],  FIG. 24 depicts a flow chart illustrating an example process for device resource sharing when determined that two mobile devices that are to receive the same content over a mobile network also meet a criterion further illustrated in the flow charts of FIG. 25A-B; see also [0085].);

analyzing a traffic load to the server, wherein the traffic load includes the plurality of requests ([0091], the traffic is managed by the host server 100 to satisfy data requests made in response to explicit or non-explicit user 103 requests and/or device/application maintenance tasks); 
identifying geographical locations of the plurality of requests based on respective network addresses associated with the respective requests ([0133], characteristic profiles can be generated by the user activity module 215 to depict a historical trend for user activity and behavior (e.g., 1 week, 1 mo., 2 mo., etc.). Such historical profiles can also be used to deduce trends of user behavior, for example, access frequency at different times of day, trends for certain days of the week (weekends or week days), user activity trends based on location data (e.g., IP address, GPS, or cell tower coordinate data) or changes in location data (e.g., user activity based on user location, or user activity based on whether the user is on the go, or traveling outside a home region, etc.) to obtain user activity characteristics.).;

modifying the access limit in response to the traffic load ([0162],  Content requests for multiple applications can be aligned based on behavior patterns or rules/settings including, for example, content types requested by the multiple applications (audio, video, text, etc.), device (e.g., mobile or wireless device) parameters, and/or network parameters/traffic conditions, network service provider constraints/specifications, etc.) and the geographical location of at least one of the requests for access ([0133], characteristic profiles can be generated by the user activity module 215 to depict a historical trend for user activity and behavior (e.g., 1 week, 1 mo., 2 mo., etc.). Such historical profiles can also be used to deduce trends of user behavior, for example, access frequency at different times of day, trends for certain days of the week (weekends or week days), user activity trends based on location data (e.g., IP address, GPS, or cell tower coordinate data) or changes in location data (e.g., user activity based on user location, or user activity based on whether the user is on the go, or traveling outside a home region, etc.) to obtain user activity characteristics; see also [0104], In context aware traffic management and optimization for resource conservation in a network (e.g., cellular or other wireless networks), characteristics of user activity/behavior and/or application behavior at a mobile device (e.g., any wireless device) 150 can be tracked by the local proxy 175 and communicated, over the network 106 to the proxy server 125 component in the host server 100, for example, as connection metadata.)
retrieving an updated access limit from the content-providing mobile user device ([0453], If the new or changed data to be sent is originating from a mobile device, the waiting to transfer of the data until a time period has elapsed can be managed by a local proxy on the mobile device, which can communicate with the host server.)
executing an operation of the application to modify the access limit to the content, based on [traffic category] ([0356], In some instances, the user of the mobile devices can adjust the settings or criterion regarding traffic category and the proxy server 325 is able to track and implement these user adjusted/configured settings; [0121], FIG. 2A depicts a block diagram illustrating an example of client-side components in a distributed proxy and cache system residing on a mobile device (e.g., wireless device) 250 that manages traffic in a wireless network (or broadband network) for resource conservation, content caching, and/or traffic management. The client-side proxy (or local proxy 275) can further categorize mobile traffic and/or implement delivery policies based on application behavior, content priority, user activity, and/or user expectations.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ginter/ Ferdowsi with the teaching of Luna as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ferdowsi offers the embodiment of sharing of user files via user-generated links over a network.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of sharing of user files as disclosed by Ferdowsi to the systems of facilitating management of traffic, content caching, and/or resource conservation between mobile devices as taught by Luna for the predictable results of a more versatile method, since such would allow resource conservation between mobile devices (e.g., wireless devices) (Par 7).

The combination of Ginter, Luna, and Ferdowsi does not explicitly disclose, but Gibson teaches:
setting an access limit on the user-generated content based on the traffic load, available server resources, and user instructions received from the content-providing mobile user device ([0047], Factors for balancing or managing distribution of the P2P content delivery over dynamic networks associated with the present invention include segmentation based on CDN address resultion, trace route to CDN and the P2P server manager, dynamic feedback from peers reporting traffic rates between individual peer and its neighbors, round-robin, other server side scheduling/resource allocation techniques, and combinations thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ginter/ Ferdowsi/Luna with the teaching of Gibson as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Luna offers the embodiment of facilitating management of traffic, content caching, and/or resource conservation between mobile devices.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating management of traffic, content caching, and/or resource conservation as disclosed by Luna to the methods of managing traffic, server resource, etc in a peer-to-peer content distribution network as taught by Gibson for the predictable results of a more versatile method, since such would allow resource conservation between mobile devices.

	As per claim 20, Ginter teaches a content-sharing platform, comprising:
	a mobile user device (enhanced examples of portable appliance 2600) comprising a first processor that executes an application that publishes user-generated content […] through which the user-generated content is accessible (Col 2:19-32 and FIG. 2, “VDE is the first general purpose, configurable, transaction control/rights protection solution for users of computers, other electronic appliances, networks, and the information highway” [“over a network”]; content published and distributed by VDE participants, e.g., Col 55:3-8; Col 255:33-59, – enhanced portable electronic appliances, also see Col 254:5-262:38), 
[…];
	and a server comprising a second processor configured to (Col 108:14-19, When VDE is deployed on more capable electronic appliances 600 such as desktop computers, servers and at clearinghouses, the commercial database scheme may be more desirable because it provides high performance in environments where resources are not limited):
	receive the user-generated content from the application and to store the user- generated content (Col 311:44-51, VDE appliances could receive content from other appliances and store the content)
[…];
	
wherein the content-consuming device is separate from the mobile user device (Col 17:42-48 - Distribution using VDE may package both the electronic content and control information into the same VDE container, and/or may involve the delivery to an end-user site of different pieces of the same VDE managed property from plural separate remote locations and/or in plural separate VDE content containers and/or employing plural different delivery means);
	analyze the request by a monitor to determine if the request exceeds the access limit; and deny the request for access to the user-generated content in the event that the request exceeds the access limit (Col 179:40-42 “The BUDGET method 1510 [monitor] might, for example, use process 1476 that compares a meter count to a budget value [analyzing the request] and fail the operation [denying access] if the meter count exceeds [determine if the request exceeds the limit] the budget value”; Col 2:19-32 and FIG. 2, method 1510 operating in VDE enabled device [monitor executing on the computing device]);
responsive to the event that the request exceeds the access limit, send a message to the application indicating that requests for access to the content have exceeded the access limit (Col 194:23-29 – “BUDGET method 1510 may finally…determine whether the user has run out of budget…If the user has run out of budget…, the BUDGET method 1510 may return a "fail completion" code to control method 1502”);
	and in response to sending the message to the application:
sending a request to the content-providing mobile user device (Col:168:29-41 – “suppose the user has already accessed a particular VDE object 300 and has run out of budget for further access. The user could issue a request which will cause her electronic appliance 600 to automatically contact the VDE administrator, distributor and/or financial clearinghouse that has responsibility for that particular object…Electronic appliance 600 may have to contact multiple VDE participants (e.g., to distribute audit records to one participant, obtain additional budgets or other permissions from another participant, etc.)”), 
retrieving an updated access limit (Col 177:24-28 – “A method 1000 may provide detailed use-related processes such as…updating…budgets", since the budget is updated, it is necessarily retrieved during the update process), and 
executing an operation of the application to modify the access limit to the content (Col 177:24-28 – “A method 1000 may provide detailed use-related processes such as…updating…budgets", the method for updating the budget is necessarily performed by executing the VDE application). 

Ginter doesn’t teach, but in an analogous art of sharing data over a network (Par 2), Ferdowsi teaches 
a mobile device that transmits an electronic shareable link (Par 38, displaying the generated link necessarily requires “transmitting the shareable link”. The displaying is on text field 355 of web interface, see Par 38 and FIG. 3D, on a client device, such as a smart phone = “mobile user device”, see Par 21).
that access to the content is provided via the shareable link (Abstract), and
the shareable link including a uniform resource identifier (URI) identifying the user-generated content (Abstract; note a URL is a type of uniform resource identifier) 

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further Ginter to include the known concepts of that access to the content is provided by “generating a shareable link including a uniform resource identifier (URI) identifying a location of the resource on the server containing the user-generated content on the memory component” and “transmitting the shareable link from the server to the mobile user device via a network’, as taught/suggested by Ferdowsi, because this would lead to the predictable results of a more versatile method, since such would allow the user to distribute access to content via the link by targeting “a narrow or a wide audience” (Par 8).

The combination of Ginter and Ferdowsi does not explicitly disclose, but Luna teaches:
receiving a plurality of requests to access the user-generated content stored on the server, wherein the plurality of requests originate from one or more content-consuming devices ([0045],  FIG. 24 depicts a flow chart illustrating an example process for device resource sharing when determined that two mobile devices that are to receive the same content over a mobile network also meet a criterion further illustrated in the flow charts of FIG. 25A-B; see also [0085].);

analyzing a traffic load to the server, wherein the traffic load includes the plurality of requests ([0091], the traffic is managed by the host server 100 to satisfy data requests made in response to explicit or non-explicit user 103 requests and/or device/application maintenance tasks); 
identifying geographical locations of the plurality of requests based on respective network addresses associated with the respective requests ([0133], characteristic profiles can be generated by the user activity module 215 to depict a historical trend for user activity and behavior (e.g., 1 week, 1 mo., 2 mo., etc.). Such historical profiles can also be used to deduce trends of user behavior, for example, access frequency at different times of day, trends for certain days of the week (weekends or week days), user activity trends based on location data (e.g., IP address, GPS, or cell tower coordinate data) or changes in location data (e.g., user activity based on user location, or user activity based on whether the user is on the go, or traveling outside a home region, etc.) to obtain user activity characteristics.).;

wherein the access limit is modifiable in response to the traffic load ([0162],  Content requests for multiple applications can be aligned based on behavior patterns or rules/settings including, for example, content types requested by the multiple applications (audio, video, text, etc.), device (e.g., mobile or wireless device) parameters, and/or network parameters/traffic conditions, network service provider constraints/specifications, etc.) and the geographical location of at least one of the requests for access ([0133], characteristic profiles can be generated by the user activity module 215 to depict a historical trend for user activity and behavior (e.g., 1 week, 1 mo., 2 mo., etc.). Such historical profiles can also be used to deduce trends of user behavior, for example, access frequency at different times of day, trends for certain days of the week (weekends or week days), user activity trends based on location data (e.g., IP address, GPS, or cell tower coordinate data) or changes in location data (e.g., user activity based on user location, or user activity based on whether the user is on the go, or traveling outside a home region, etc.) to obtain user activity characteristics; see also [0104], In context aware traffic management and optimization for resource conservation in a network (e.g., cellular or other wireless networks), characteristics of user activity/behavior and/or application behavior at a mobile device (e.g., any wireless device) 150 can be tracked by the local proxy 175 and communicated, over the network 106 to the proxy server 125 component in the host server 100, for example, as connection metadata.)
retrieving an updated access limit from the content-providing mobile user device ([0453], If the new or changed data to be sent is originating from a mobile device, the waiting to transfer of the data until a time period has elapsed can be managed by a local proxy on the mobile device, which can communicate with the host server.)
executing an operation of the application to modify the access limit to the content, based on [traffic category] ([0356], In some instances, the user of the mobile devices can adjust the settings or criterion regarding traffic category and the proxy server 325 is able to track and implement these user adjusted/configured settings; [0121], FIG. 2A depicts a block diagram illustrating an example of client-side components in a distributed proxy and cache system residing on a mobile device (e.g., wireless device) 250 that manages traffic in a wireless network (or broadband network) for resource conservation, content caching, and/or traffic management. The client-side proxy (or local proxy 275) can further categorize mobile traffic and/or implement delivery policies based on application behavior, content priority, user activity, and/or user expectations.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ginter/ Ferdowsi with the teaching of Luna as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ferdowsi offers the embodiment of sharing of user files via user-generated links over a network.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of sharing of user files as disclosed by Ferdowsi to the systems of facilitating management of traffic, content caching, and/or resource conservation between mobile devices as taught by Luna for the predictable results of a more versatile method, since such would allow resource conservation between mobile devices (e.g., wireless devices) (Par 7).

The combination of Ginter, Luna, and Ferdowsi does not explicitly disclose, but Gibson teaches:
setting an access limit on the user-generated content based on the traffic load, available server resources, and user instructions received from the content-providing mobile user device ([0047], Factors for balancing or managing distribution of the P2P content delivery over dynamic networks associated with the present invention include segmentation based on CDN address resultion, trace route to CDN and the P2P server manager, dynamic feedback from peers reporting traffic rates between individual peer and its neighbors, round-robin, other server side scheduling/resource allocation techniques, and combinations thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ginter/ Ferdowsi/Luna with the teaching of Gibson as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Luna offers the embodiment of facilitating management of traffic, content caching, and/or resource conservation between mobile devices.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating management of traffic, content caching, and/or resource conservation as disclosed by Luna to the methods of managing traffic, server resource, etc in a peer-to-peer content distribution network as taught by Gibson for the predictable results of a more versatile method, since such would allow resource conservation between mobile devices.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter (US Patent 5892900) in view of Ferdowsi (US Patent Application Publication 20120331108) in view of Luna et al. (US20120289239A1; hereinafter: “Luna”), as applied to claim 14 above, and further in view of Lassers (US Patent 5343526).

As per claim 16, Ginter, as modified, teaches the content-sharing method of claim 14.
Ginter doesn’t directly teach:
wherein the access limit on access to the content is a numerical limit on a number of users that are allowed to access the content; 
and the operation of modifying the access limit includes raising the numerical limit.
However, Lassers, in an analogous art of a system and method for establishing licensor changeable limits on shared software usage without the licensor having access to the system on which the shared software is running (Abstract), teaches/suggests the concept(s) of:
wherein the access limit on access to the content is a numerical limit on a number of users that are allowed to access the content (Abstract – “when the program is executed ("accessed"), as a first step, the program decrypts the limit value and compares it to the number of users currently accessing the shared program. If the number of users is less than the limit, then access is allowed. If the number of users is equal to (or greater than) the limit, then access is denied.”); and 
the operation of modifying the access limit includes raising the numerical limit (Col 3:65-66 – “the encrypted access limit may be changed”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of wherein the access limit on access to the content is a numerical limit on a number of users that are allowed to access the content, and the operation of modifying the access limit includes raising the numerical limit, as taught/suggested by Lassers, to modify (or “further modify”) the method of Ginter, as modified, because this would lead to the predictable results of a more versatile and secure method, which can ensure that a distributor in an organization does not distribute to more than a certain amount of people in their organization (Ginter, Col.’s 334[62]-335 [10]), while being able to change the limit, e.g., when the organization shrinks or expands.

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                 6/10/2022